CADENA, Justice.
I agree that the judgment below should be affirmed. But, because of vices inherent in the Texas version of the “substantial evidence” test,1 I would base the *951affirmance solely on the ground that even if, as appellant insists, the reviewing court should consider only the evidence heard' by the Civil Service Commission, the evidence heard by that agency reasonably supports its action in dismissing appellant from his position in the fire department of the City of San Antonio.

. As pointed out in the opinion of the Chief Justice, the Texas decisions fully support the doctrine that a court, in reviewing the action of an administrative agency, is not in the least concerned with the question of whether the agency actually heard and considered evidence which reasonably supports its action. The result is that, in an appeal from an administrative ruling, there takes place in the reviewing court what appears to be a full re-trial of the fact issues, and it is to the record of this judicial proceeding, rather than to the evidence adduced before the administrative agency, that the substantial evidence test is applied.
With specific reference to the Firemen’s and Policemen’s Civil Service Act (Article 1269m), the legislatively declared purpose of the statute, as enunciated in Section 16a, is to assure efficient fire and 2>olice departments composed of competent personnel who enjoy “permanent tenure of employment as public servants.” To secure this objective, the statute creates a Civil Service Commission to review the action of a department head in hiring, promoting, demoting and discharging employees protected by the statute, and Section 16a expressly commands the Commission, when sitting as an appeal board to hear the complaint of an aggrieved employee, to conduct the hearing “fairly 'and impartially” and to “render a fair and just decision, considering only the evidence presented, before them in such hearing." (Emphasis added.)
The substantial evidence test, as applied by the Texas courts in appeals from rulings of the Civil Service Commission, does not look toward accomplishing the purpose of the statute by insuring that the aggrieved employee’s complaint is heard by a fair and impartial tribunal which will judge the case solely on the basis of the evidence it hears. According to the opinion in Gerst v. Nixon, Tex., 411 S.W. 350, 354 (1911), “the evidence actually heard by the agency is not material.” By adopting this theory, the courts have effectively deprived the employee of a right which the legislature deemed essential to the realization of the purpose of Article 1269m — the right *951to a fair and impartial hearing before an agency which will act only on the basis of the evidence which it hears.
There is nothing in the doctrine of separation of powers which requires the doing of such violence to the clear language of Section 16a. The theory of that doctrine, as well as the pragmatic consideration which are believed to justify the application of the substantial evidence test, would be as well served by a rule which limits judicial review of administrative action to a consideration of the evidence actually heard by the agency. Further, such a rule, as applied to the Civil Service Commission created by Article 1269m, would have the salutary effect of giving full force to the clear expression of legislative will embodied in Section 16a of the statute.